Opinion of the Court
Per Curiam:
In each of these cases, evidence of previous conviction by summary court-martial was received against the accused at sentencing. Unlike the situation in United States v Alderman, 22 USCMA 298, 46 CMR 298 (May 25, 1973), we perceive in these cases no fair risk of prejudice to the accused from the admission of such evidence. Accordingly, the decision of the Court of Military Review in each case is affirmed.
Chief Judge Darden would áffirm the decisions below for the reasons set forth in his separate opinion in United States v Alderman, supra.